MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                 Jun 28 2019, 11:03 am

court except for the purpose of establishing                                    CLERK
                                                                           Indiana Supreme Court
the defense of res judicata, collateral                                       Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Kevin Wild                                               Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Henry A. Flores
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Mark Bogue,                                              June 28, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-2648
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Grant Hawkins,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         49G05-1612-F5-49018




Tavitas, Judge.



Court of Appeals of Indiana | Memorandum Decision 18A-CR-2648 | June 28, 2019                      Page 1 of 17
                                             Case Summary
[1]   Mark Bogue appeals his conviction for battery resulting in serious bodily injury,

      a Level 5 felony, and the trial court’s order of restitution. We affirm.


                                                     Issues
[2]   Bogue raises three issues on appeal, which we consolidate and restate as

      follows:


              I.       Whether the State presented sufficient evidence to negate
                       Bogue’s claim of self-defense.


              II.      Whether sufficient evidence supports the trial court’s
                       restitution order.


                                                     Facts
[3]   Christopher Jackson and Amy Starkey are divorced and have a daughter, An.J.

      Jackson has custody of An.J. on weekends and periodically hosts Starkey’s

      other daughter, Al.C., at his home in Marion County, Indiana. On the evening

      of December 18, 2016, Bogue drove Starkey, who was his girlfriend at the time,

      to pick up the girls from Jackson’s home.


[4]   Bogue and Jackson “don’t have the best relationship, and anytime [Bogue]’s

      around, [Jackson] tr[ies] to stay away.” Tr. Vol. II pp. 63, 65. Jackson has

      described Bogue as “twice [his] size.” Id. at 109. Although Starkey typically

      entered Jackson’s house during custody exchanges, on this occasion, “she

      backed off the porch” when Jackson handed her the girls’ bags. Id. at 63.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2648 | June 28, 2019   Page 2 of 17
      Jackson remarked that Starkey was acting differently because Bogue was

      present.


[5]   The girls left the house and climbed into Bogue’s vehicle with Starkey. Jackson

      and Bogue exchanged angry words. Bogue exited his vehicle to put the girls’

      bags into the trunk and, according to Jackson, retrieved “a black pipe and

      started swinging it [ ] hollerin’[,]” “Mother******, you wanna come out here

      and talk s*** to me now?” Id. at 66.


[6]   Jackson left his porch and approached Bogue; Jackson ordered Bogue to “get

      the f*** off [his] property” and threatened to call the police. Id. at 89. Bogue

      then struck Jackson on the head. Jackson heard a “popping sound” and “lights

      were out.” Id. Jackson regained consciousness and crawled into his home,

      where his mother called 911. Jackson was transported to the hospital by

      ambulance.


[7]   Officer Tiffany Rand, Officer Thomas Borgmann, and Detective Rodney

      Bradburn of the Indianapolis Metropolitan Police Department (“IMPD”)

      investigated the incident. Officer Borgmann saw Jackson at the hospital.

      Jackson looked “pretty bad[;]. . . [t]here was a lot of blood[;] [h]e had a nice

      large cut to his head[,] and [h]e seemed to be in a lot of pain.” Id. at 37. At the

      hospital, Jackson identified Bogue as his assailant and also picked Bogue’s

      image from a photo array. Jackson suffered a black eye and a significant head

      laceration that required nearly thirty staples to close, two surgeries, and a three-




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2648 | June 28, 2019   Page 3 of 17
       day period of hospitalization. The police never recovered a pipe or other blunt

       object from the scene.


[8]    On December 28, 2016, the State charged Bogue with battery by means of a

       deadly weapon, a Level 5 felony, and battery resulting in serious bodily injury,

       a Level 5 felony. On January 23, 2017, Bogue filed a notice of his intent to

       assert self-defense. Bogue was tried by a jury on August 13 and 14, 2018.

       Before the trial commenced, the State moved to admit evidence under Indiana

       Evidence Rule 404(b) related to Bogue’s past threats to hurt Jackson if Jackson

       left his porch during a custody exchange.


[9]    Starkey, who was no longer Bogue’s girlfriend at the time of trial, testified as

       follows: the men had a history of conflict, and Jackson “knew not to get off his [

       ] porch” during the custody exchanges. Id. at 129. After Starkey and the girls

       got into Bogue’s vehicle, Jackson and Bogue began to argue. Jackson then

       “charged after” Bogue, “[r]unning full speed toward” Bogue. Id. at 123.

       Jackson tried to hit Bogue with his fist, but “didn’t make full contact[,]” and

       Bogue “hit him back.” Id. at 125. Starkey covered the windows of the car with

       her coat to shield the girls who were “freakin’ out.” Id. Bogue punched

       Jackson “one more time,” and that was “all [Starkey] saw”; she then heard

       “maybe three” grunts that sounded like a person sustaining physical blows. Id.

       at 126. Starkey did not see Bogue with a weapon.


[10]   An.J. testified that she saw Jackson lying immobile on the ground as Bogue

       punched Jackson “once or twice.” Id. at 138. Al.C. testified that: (1) Bogue


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2648 | June 28, 2019   Page 4 of 17
       struck Jackson with his fist; (2) Jackson fell prone to the ground; and (3) Bogue

       struck Jackson five more times.


[11]   During the defense’s presentation, Bogue testified that Jackson shouted and

       charged at him; flipped a lit cigarette into his face; and struck his face with fist.

       Bogue testified that he saw a metal item protruding from Jackson’s hand. 1 Id.

       at 237. Bogue testified that he struck Jackson back and stated:


                I hit him with my right hand, which that’s why it’s on his left
                [side of his] head. I hit him as he’s coming at me full speed, and
                then he fell, but he got back up. * * * * * He got back up, as he
                came down, he came back up and . . . he grabbed me. As he
                grabbed me, I had to -- I had to defend myself. I was in fear of
                my life because I didn’t . . . know what he had in his hand.


       Id. at 240. Bogue also testified that he struck Jackson two additional times in

       self-defense and only hit Jackson with his fists. Bogue testified further, “Once I

       seen [sic] him not approach me or considered [sic] a threat, I proceeded to my

       car.” Tr. Vol. III p. 12. Bogue denied that Jackson lost consciousness; he also

       testified that, to the extent that Starkey’s, An.J.’s, and Al.C.’s testimony

       contradicted his testimony, their statements were “lie[s].” Id. at 13.


[12]   The jury found Bogue not guilty of battery by means of a deadly weapon, a

       Level 5 felony, and guilty of battery resulting in serious bodily injury, a Level 5




       1
         A burnt cigarette was recovered and photographed at the scene, and the metal item was later identified as a
       cigarette lighter.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2648 | June 28, 2019                    Page 5 of 17
       felony. At his sentencing hearing on October 10, 2018, the State presented

       evidence that Jackson, who does not have health insurance, incurred

       approximately $23,000.00 in medical bills and $10,000 in lost wages. 2


[13]   Next, Bogue testified that: (1) he worked as a licensed commercial driver; (2) he

       was demoted following his conviction; and (3) he took a “major pay cut.” Id. at

       65. Then, the following colloquy ensued between the trial court and Bogue:


                THE COURT: I’m pretty much satisfied that nobody was in the
                right that evening. I can accept that Mr. Jackson started the
                fight, but the fight was over well before [Bogue] was done
                punishing Mr. Jackson. On that, the witnesses are all clear.
                [Jackson] was down, . . . the fight was over, but [Bogue] was still
                poundin’ on him. * * * * * The fact that [ ] there wasn’t a felony
                conviction helps [Bogue] a lot. * * * * * Tell me again, Mr.
                Bogue, about the job demotion . . . .


                [BOGUE]: Basically there’s three different divisions in our
                company. * * * * * And I’m being demoted to freight, which is
                the bottom of the barrel.


                                                       *****


                THE COURT: So if you’re lucky, you’ll have the lowest
                position available in the company?




       2
         Jackson testified that insurance benefits were available through his job but that he had failed to apply for
       them. See Tr. Vol. II p. 58 (“[TRIAL COURT]: So not to imply fault, but if you wanted insurance, you could
       have gotten it, it turns out? [JACKSON]: If -- yes, I believe so. That’s correct.).




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2648 | June 28, 2019                    Page 6 of 17
        [BOGUE]: If I’m lucky.


        THE COURT: And what is that compensation weekly?


        [BOGUE]: I don’t have any idea. It’s something that I don’t
        know that I’ll be able to maintain as far as my financials. So I’ll
        have to look for a different job. Like, if I make 20 an hour now
        and they bump me down to, like, 11 or 12 bucks an hour, I don’t
        know that I would -- have to be -- I -- I don’t think I could do
        that. I would have to go elsewhere for employment.


                                                * * * **


        THE COURT: How long have you been continually employed?


                                                *****


        [BOGUE]: I’ve had a CDL since 2000, and I’ve had a job ever
        since then. [ ]


        THE COURT: I’ve gathered a lot more information. Any
        further thoughts you have, [State]?


                                              *****


        Based on his criminal history, based on the injuries suffered by [ ]
        Jackson, and based on [Jackson’s] statement in court today, I’m
        gonna find that the aggravating/mitigating factors equal, impose
        the advisory sentence of three years. Based upon your income
        expectation, what’s the least amount of restitution you can pay
        monthly?


                                                *****

Court of Appeals of Indiana | Memorandum Decision 18A-CR-2648 | June 28, 2019   Page 7 of 17
        THE COURT: If you’re thinking you can pay something, that’s
        the number I need to know, ‘cause I will hold you to it. Do you
        wanna talk to your lawyer?


        [BOGUE]: Please.


        THE COURT: All right.


        [BOGUE]: I believe a hundred a month.


        THE COURT: And that’s based on income of what?


        [BOGUE]: Gonna have to find new employment. So I’m – I’m
        – my counsel tells me I need to pay at least somethin’. So I’m
        figuring a hundred --


        [DEFENSE COUNSEL]: Your -- Your Honor, [ ]given the
        defendant’s ability to earn an income and what he anticipates[ ]
        he may be . . . capable of making with the -- the conviction[, ] he
        feels comfortable that he could afford a hundred dollars a month
        given the demotion and still needing to try and find employment
        while covering the rest of his expenses.


        THE COURT: That CDL’s pretty valuable even with a criminal
        history. I don’t know what his cost of living is ‘cause that wasn’t
        shared with me. I know he’s living with someone else at her
        location. Okay. Of the three years, I’m gonna suspend two,
        probation, anger control, hundred and fifty dollar minimum
        monthly payment.


                                                *****




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2648 | June 28, 2019   Page 8 of 17
                THE COURT: Hundred and fifty a month minimum towards the
                total of $16,363.15. Did you get that? That’s half of the total
                loss. At the end of the sentence, the rest will be reduced to
                judgment. And you have to understand now, this is the kinda
                thing you can’t take bankruptcy on. You understand, sir?


                                                         *****


                [BOGUE]: Yes.


       Id. at 73-76. 3


[14]   The trial court sentenced Bogue to three years, with one year executed on home

       detention and two years suspended to probation. The trial court’s order of

       probation explicitly provides for restitution to Jackson of $16,363.15 at a rate of

       $30.00 each month during the executed portion of his sentence on home

       detention, and at a rate of $150.00 each month during Bogue’s probation term.

       Id. The trial court further ordered that any unpaid balance would be reduced to

       a civil judgment upon Bogue’s completion of his sentence. Bogue now appeals.


                                                      Analysis
                                         I.       Sufficiency of the Evidence

[15]   Bogue argues that the State failed to present sufficient evidence to rebut his self-

       defense claim. The standard of review for a challenge to the sufficiency of




       3
         Bogue also reported that he was subject to child support garnishment orders for two children, including a
       child in college, and that he was current on child support.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2648 | June 28, 2019                    Page 9 of 17
       evidence to rebut a claim of self-defense is the same as the standard for any

       sufficiency of the evidence claim. Wilson v. State, 770 N.E.2d 799, 801 (Ind.

       2002). When analyzing a claim of insufficient evidence to support a conviction,

       we must consider only the probative evidence and reasonable inferences

       supporting the judgment. Sallee v. State, 51 N.E.3d 130, 133 (Ind. 2016). “It is

       the factfinder’s role, not that of appellate courts, to assess witness credibility

       and weigh the evidence to determine whether it is sufficient to support a

       conviction.” Id. The evidence does not have to overcome every reasonable

       hypothesis of innocence, and it is sufficient if an inference may reasonably be

       drawn to support the conviction. Id.


[16]   A valid claim of self-defense is legal justification for an otherwise criminal act.

       Wallace v. State, 725 N.E.2d 837, 840 (Ind. 2000). Indiana Code Section 35-41-

       3-2(c) provides:


               A person is justified in using reasonable force against any other
               person to protect the person or a third person from what the
               person reasonably believes to be the imminent use of unlawful
               force. However, a person:


                        (1) is justified in using deadly force; and


                        (2) does not have a duty to retreat;


               if the person reasonably believes that that force is necessary to
               prevent serious bodily injury to the person or a third person or
               the commission of a forcible felony. No person shall be placed in
               legal jeopardy of any kind whatsoever for protecting the person
               or a third person by reasonable means necessary.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2648 | June 28, 2019   Page 10 of 17
[17]   To prevail on a self-defense claim, the defendant must show that he: (1) was in

       a place where he had a right to be; (2) acted without fault; and (3) was in

       reasonable fear or apprehension of bodily harm. Henson v. State, 786 N.E.2d
274, 277 (Ind. 2003). “When a claim of self-defense is raised and finds support

       in the evidence, the State has the burden of negating at least one of the

       necessary elements.” Wilson, 770 N.E.2d at 800. “The State may meet this

       burden by rebutting the defense directly, by affirmatively showing the defendant

       did not act in self-defense, or by simply relying upon the sufficiency of its

       evidence in chief.” Miller v. State, 720 N.E.2d 696, 700 (Ind. 1999). “If a

       defendant is convicted despite his claim of self-defense, this Court will reverse

       only if no reasonable person could say that self-defense was negated by the

       State beyond a reasonable doubt.” Wilson, 770 N.E.2d at 800-01.


[18]   “The amount of force that an individual may use to protect himself must be

       proportionate to the urgency of the situation” facing the individual. Pinkston v.

       State, 821 N.E.2d 830, 842 (Ind. Ct. App. 2004), trans. denied. “When a person

       uses more force than is reasonably necessary under the circumstances, the right

       of self-defense is extinguished.” Id. Such is the case here.


[19]   Here, despite conflicting accounts regarding who threw the first punch in the

       physical altercation, the testimony of Jackson, An.J., and Al.C established that

       Bogue’s first punch rendered Jackson immobile; yet, Bogue continued to strike

       Jackson after Jackson lay prone and no longer posed a threat. Bogue’s conduct

       in this regard “extinguished” his right of self-defense. See id.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2648 | June 28, 2019   Page 11 of 17
[20]   Even assuming arguendo that Bogue believed, as he testified, 4 that the metal

       object in Jackson’s hand may have been a knife or brass knuckles, any potential

       threat dissipated after Bogue’s first punch rendered Jackson unconscious.

       Under these circumstances, Bogue cannot establish that he “reasonably

       believe[d]” that he was protecting himself from imminent use of unlawful force

       as he repeatedly struck an unconscious man. See Wallace, 725 N.E.2d at 840.


[21]   Although Bogue testified that Jackson remained standing and continued to fight

       after Bogue’s first punch, Starkey, Jackson, An.J. and Al.C testified otherwise.

       The jury weighed the witnesses’ credibility and resolved the conflict by

       believing Starkey, Jackson, An.J. and Al.C. See Alexander v. State, 13 N.E.3d
917, 921 (Ind. Ct. App. 2014) (providing it is the jury’s responsibility to judge

       witness credibility and to weigh and resolve conflicts in the evidence).


[22]   Based on the foregoing, Bogue failed to prove two elements of his self-defense

       claim—that he “acted without fault”; and that he “was in reasonable fear or

       apprehension of bodily harm.” See Henson, 786 N.E.2d at 277. Thus, we

       decline to find that “no reasonable person could say that self-defense was

       negated by the State beyond a reasonable doubt.” See Wilson, 770 N.E.2d at

       800-01. The State presented sufficient evidence to negate Bogue’s claim of self-

       defense.




       4
           See Tr. Vol. II p. 250.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2648 | June 28, 2019   Page 12 of 17
                                                 II.      Restitution

                                                 A. Ability to Pay

[23]   Next, Bogue argues that, in imposing payment of restitution as a condition of

       his probation, the trial court failed to inquire into his ability to pay. By statute,

       restitution shall be based on damage “incurred as a result of the crime.” Ind.

       Code § 35-50-5-3(a)(1). While this statute is to be strictly construed against the

       State, the trial court abuses its discretion in ordering restitution “only if no

       evidence or reasonable inferences therefrom support the trial court’s decision.”

       Morgan v. State, 49 N.E.3d 1091, 1094 (Ind. Ct. App. 2016); Little v. State, 839
N.E.2d 807, 809 (Ind. Ct. App. 2005).


[24]           As a condition of probation, the court may require a person to . .
               . [m]ake restitution or reparation to the victim of the crime for
               damage or injury that was sustained by the victim. When
               restitution or reparation is a condition of probation, the court
               shall fix the amount, which may not exceed an amount the
               person can or will be able to pay, and shall fix the manner of
               performance.


       I.C. § 35-38-2-2.3(a)(6).


[25]   Whether a trial court needs to inquire into a defendant’s ability to pay depends

       on whether restitution is ordered as a condition of probation or is ordered as

       part of an executed sentence. Here, the trial court explicitly ordered Bogue to




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2648 | June 28, 2019   Page 13 of 17
       make restitution both as part of Bogue’s executed sentence and as a condition of

       probation. 5


[26]   When restitution is ordered as part of an executed sentence, no inquiry into

       defendant’s ability to pay is required because restitution is merely a money

       judgment and a defendant may not be imprisoned for non-payment. Archer v.

       State, 81 N.E.3d 212, 217 (Ind. 2017). “An ‘executed sentence’ is one that is

       actually served in a correctional facility, or other alternative correctional

       program, such as work release or home detention as opposed to a suspended

       sentence or sentence of probation.” Barker v. State, 994 N.E.2d 306, 313 (Ind.

       Ct. App. 2013) (quoting Hildebrandt v. State, 770 N.E.2d 355, 360 (Ind. Ct. App.

       2002)). The trial court was, therefore, not obliged to inquire into Bogue’s

       ability to pay regarding its order that Bogue should pay $30.00 each month, as a

       part of Bogue’s executed sentence on home detention.


[27]   On the other hand, when the trial court enters a restitution order as a condition

       of probation, the trial court must inquire into the defendant’s ability to pay in

       order to prevent an indigent defendant from being imprisoned because of a

       probation violation based on a defendant’s failure to pay restitution. Archer, 81
N.E.3d at 217.




       5
        As noted above, the trial court’s order of probation explicitly provides for restitution to Jackson of
       $16,363.15 at a rate of $30.00 each month during the executed portion of his sentence on home detention,
       and at a rate of $150.00 each month during Bogue’s probation term. Id. The trial court further ordered that
       any unpaid balance would be reduced to a civil judgment upon Bogue’s completion of his sentence.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2648 | June 28, 2019                  Page 14 of 17
[28]   Bogue argues that the trial court erred as follows: (1) “[it] fell short of fully

       assessing [his] actual ability to pay the amount of restitution ordered to be paid

       during his probation period”; (2) “[it] inquired into a small portion of Mr.

       Bogue’s income, which at that point was largely unknown, knew . . . that

       [Bogue] had no assets, and did not inquire about most of his costs of living or

       liabilities”; and (3) it miscalculated his restitution obligation because it failed to

       “fully assess[ ] his actual ability to pay.” Appellant’s Br. pp. 19-20.


[29]   Our Supreme Court has previously delineated what constitutes sufficient

       inquiry into a defendant’s ability to pay restitution as follows:


               . . .“[W]here neither the defendant nor the State has provided
               any information or testimony regarding the defendant’s ability to
               pay,[ 6] the trial court must make the necessary inquiry to meet its
               statutory obligation.” . . .[I]t was the defendant’s burden to
               provide evidence of inability to pay and then the burden shifted
               to the State to rebut such evidence. [A] restitution order without
               any evidence that a defendant can or will be able to pay cannot
               stand.


       Archer, 81 N.E.3d at 218 (quoting Bell v. State, 59 N.E.3d 959, 962 (Ind. 2016))

       (citations omitted).




       6
         The instant case is not one in which “neither the defendant nor the State” provided information or
       testimony regarding the defendant’s ability to pay. Archer, 81 N.E.3d at 218.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2648 | June 28, 2019                   Page 15 of 17
[30]   Before it imposed Bogue’s restitution obligation, the trial court engaged Bogue

       in a discussion that addressed: (1) the financial implications of Bogue’s

       demotion; (2) Bogue’s decreased pay; (3) the relative value of a commercial

       driving license, notwithstanding Bogue’s conviction; and (4) Bogue’s own

       estimate—as the person most familiar with his expenses—of what he could

       afford. The trial court also ordered Bogue to make restitution of only half the

       amount of the losses claimed by Jackson.


[31]   Bogue was well-aware that his wage rate, if not job status, hinged on whether

       he was convicted. It was incumbent upon Bogue to appear at sentencing with

       evidence of his inability to pay if he was demoted, including the reduced rate

       paid to freight drivers and the effect of the reduction in pay on his personal

       budget. See id. As the prosecutor noted, “I don’t understand why he doesn’t

       know what he would make [as a demoted freight driver] [be]cause I think he’s

       already been demoted and is working that position.” Tr. Vol. III p. 76. Bogue

       has not established that the trial court’s inquiry into his ability to make

       restitution was inadequate. Based on the foregoing evidence, we decline to find

       that the trial abused its discretion in ordering Bogue to pay $150 per week to

       defray half of Jackson’s losses from Bogue’s attack.


                                                 B. Calculation

[32]   Bogue also argues that the trial court miscalculated his repayment obligation.

       He argues that “repeated charges were included in the State’s calculations of [ ]

       Jackson’s total loss” and cites two such instances. Appellant’s Br. p. 21. As the

       State correctly asserts, Bogue failed to object “to the admission of the State’s
       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2648 | June 28, 2019   Page 16 of 17
       sentencing exhibits, which set forth the amount of the medical bills and lost

       wages or their accuracy.” See Appellee’s Br. p. 18. Bogue may not present this

       argument for the first time on appeal. See Washington v. State, 808 N.E.2d 617,

       625 (Ind. 2004). Nor does Bogue assert that the trial court committed

       fundamental error. See Tharpe v. State, 955 N.E.2d 836, 839 (Ind. Ct. App.

       2011) (holding an appellant can argue fundamental error to overcome waiver of

       an issue). This issue is waived. 7


                                                      Conclusion
[33]   The State presented sufficient evidence to negate Bogue’s claim of self-defense.

       The trial court properly inquired into Bogue’s ability to pay restitution and did

       not abuse its discretion in imposing its restitution order. Bogue has waived his

       claim for recalculation of his restitution obligation. We affirm.


[34]   Affirmed.


       Crone, J., and Bradford, J., concur.




       7
           Further, we find the State’s argument below to be persuasive:

                  . . . [O]ut of an approximately $32,000 in medical bill[s] and lost wages, [Bogue] claims a
                  mere $2800 was [included] in [ ] error. However, at sentencing, the trial court only
                  required [Bogue] to pay half of the total amount [of Jackson’s losses,] $16,363,15.
                  Therefore, even [i]f the total amount o[f] restitution was incorrect by $2800, the trial
                  court’s order requiring [Bogue] to pay $16,363.15 of a total of $29,849 (the reduced total
                  based on the alleged $2800 error) was more than lenient given the battery [Bogue]
                  inflicted upon Jackson in front of Jackson’s daughter that left him with chronic injuries.


       Appellee’s Br. p. 19 (citations omitted).

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2648 | June 28, 2019                       Page 17 of 17